This cause coming on to be heard upon the transcript of the record and the briefs and oral argument of counsel, and being duly considered by the Court, the Court is of the opinion that there is no error in the record, and it is considered, ordered and adjudged that the order of the court below quashing the alternative writ of mandamus and dismissing the cause, be and the same is hereby affirmed.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J., concur.
BUFORD, J., concurs in the opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.